BARBER, Acting Associate Justice.
This is an appeal from the decree of the Supreme Court of the District of Columbia, dismissing the appellant’s cross-bill, asking for an annulment of his marriage with the appellee, based on section 1285 of the District Code, providing that a marriage may be annulled when the consent of either party thereto has been procured by force or fraud.
The ease was heard below and here together. with No. 4098, Marie L. Burroughs v. Henry ITarding Burroughs,-App. D. C. -, 4 F.(2d) 936, in which opinion is handed down concurrently herewith. It is sufficient to say that, for the reasons set forth in the opinion in that case, the decree in this case is affirmed, with costs.